UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53186 BONAMOUR, INC. (Exact name of registrant as specified in its charter) Colorado 37-1441050 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3500 Maple Avenue, Suite 1325, Dallas, Texas (Address of principal executive offices) (Zip Code) (214) 855-0808 (Registrant’s telephone number, including area code) 5910 N. Central Expressway, Suite 900, Dallas, Texas 75206-5141 (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the Registrant’s Common Stock as of August 5, 2013 was 199,500,000. TABLE OF CONTENTS Page PARTI –FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Condensed Balance Sheets as of June 30, 2013 (Unaudited) and December 31, 2012 (Audited) 1 Condensed Statements of Operations for the Three and Six Months Ended June 30, 2013 and 2012 (Unaudited) 2 Condensed Statements of Cash Flows for the Six Months EndedJune 30, 2013 and 2012 (Unaudited) 3 Notes to Condensed Financial Statements 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 8 ITEM 4. CONTROLS AND PROCEDURES 8 PARTII – OTHER INFORMATION 9 ITEM 1. LEGAL PROCEEDINGS 9 ITEM 1A. RISK FACTORS 9 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 9 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 9 ITEM 4. MINE SAFETY DISCLOSURES 9 ITEM 5. OTHER INFORMATION 9 ITEM 6. EXHIBITS 9 SIGNATURES 9 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BONAMOUR, INC. CONDENSED BALANCE SHEETS June 30, December 31, (unaudited) (audited) ASSETS Current Assets: Cash $ $ Inventory Prepaid expense Advances to officer (Note 3) - Total current assets Other Assets: Software development costs, net of amortization of $10,000 and $7,500, respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Loans from related parties Total current liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock - no par value; 25,000,000 shares authorized; 5,000,000 shares of Series A issued and outstanding Common stock - no par value; 500,000,000 shares authorized; 199,500,000 shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ $ The accompanying footnotes are an integral part of these condensed financial statements. 1 BONAMOUR, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Unaudited) Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Revenue $ $
